                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA
                                                                    CRIMINAL ACTION
VERSUS
                                                                   NO. 19-36-SDD-RLB
CRISTIAN CONSTANTIN, et al.

                                        RULING

        This matter is before the Court on the Motion for Revocation of Detention Order1

filed by Defendant, Cristian Constantin (“Constantin”). The Government has filed an

Opposition to the Motion.2 For the reasons that follow, the Court finds that Constantin’s

Motion shall be DENIED and the detention order issued by the Magistrate Judge affirmed.

I.      FACTUAL BACKGROUND

        On March 12, 2019, Constantin was charged in a criminal complaint with

possession of fifteen or more counterfeit or unauthorized access devices, in violation of

18 U.S.C. § 1029(a)(3). He appeared before Magistrate Judge Erin Wilder-Doomes for a

detention hearing on March 29, 2019.3 At the hearing, the Government moved for

detention on the basis that Constantin, a Romanian national, was a serious flight risk.

Judge Wilder-Doomes acknowledged that the detention issue was “a close call”4 but

ultimately ordered Constantin detained because she found that he had the “skills and

ability”5 to flee and had already engaged in “extensive efforts to evade detection and




1
  Rec. Doc. No. 108.
2
  Rec. Doc. No. 127.
3
  Rec. Doc. No. 43.
4
  Rec. Doc. No. 47, p. 6.
5
  Id.
Document Number: 57984
                                                                               Page 1 of 8
capture.”6 Constantin now moves to have the detention order revoked, arguing that the

Government only showed that it was “theoretically possible” for him to flee and that a

theoretical opportunity for flight is not sufficient grounds for pretrial detention.7

II.    LAW AND ANALYSIS

        A. Law

            1. Standard of Review

        Pursuant to 18 U.S.C. § 3145(b), this Court retains the authority to review a

Magistrate’s order detaining a defendant in a federal criminal case. When reviewing a

Magistrate’s order of detention, the district court acts de novo and must make an

independent determination of the proper pretrial detention or conditions for release.8

“[T]he district court has the discretion to conduct its de novo review by examining the

pleadings and the evidence which was developed before the magistrate judge. . .”9

            2. Legal Standard for Detention

        This is not a case where the presumption of detention arises, and the provisions

of the Bail Reform Act require release on personal recognizance or upon the execution

of an unsecured appearance bond “unless the judicial officer determines that such

release will not reasonably assure the appearance of the person as required or will

endanger the safety of any other person or the community.”10 If release under 18

U.S.C. § 3142(b) will not reasonably assure the defendant’s appearance and the



6
  Id.
7
  Rec. Doc. No. 40, p. 4 (citing United States v. Himler, 797 F.2d 156, 162 (3d Cir. 1986)).
8
  United States v. Reuben, 974 F.2d 580, 585 (5th Cir. 1992); United States v. Fortna, 769 F.2d 243, 249
(5th Cir. 1985).
9
  United States v. Hensler, 18 F.3d 936, 1994 WL 83436, at *2 (5th Cir.1994).
10
   18 U.S.C. § 3142(b).
Document Number: 57984
                                                                                             Page 2 of 8
safety of the community, release should be ordered with the least restrictive conditions

that will meet those objectives.11 Only if no condition or combination of conditions

exist that will reasonably assure the defendant’s appearance and the safety of the

community should the defendant be detained.12 The government bears the burden of

proving by a preponderance of the evidence that the defendant’s appearance at trial

cannot be reasonably assured by any combination of conditions of bail.13 The factors to

be considered are: the nature and circumstances of the offense charged; the weight of

the evidence; the history and characteristics of the defendant; and the nature and

seriousness of the danger posed by defendant’s release.14

        B. Analysis

        The Court has reviewed de novo the entire record of the March 29th detention

hearing as well as all of the parties’ briefing. At the hearing, the Government emphasized

that flight within the United States was its concern and offered evidence (via testimony

from U.S. Secret Service Special Agent Kevin Bodden) that when Constantin was

arrested, his wife was in possession of several false forms of identification bearing his

picture. The Government noted that Constantin’s criminal activity had involved the use of

a computer and a car which are now “unaccounted for.” Also of concern to the

Government was the evidence that Constantin’s criminal activity was apparently

undertaken with a group of accomplices who in some cases remain at large, are “mobile”

throughout the United States, and may have the capability to make a new fake ID for



11
   18 U.S.C. § 3142(c).
12
   18 U.S.C. § 3142(e).
13
   United States v. Trosper, 809 F.2d 1107, 1109 (5th Cir. 1987).
14
   18 U.S.C. § 3142(g).
Document Number: 57984
                                                                                Page 3 of 8
Constantin. In closing, the Government contended that all of the above evidence,

combined with what it called the “strength of the case” against Constantin, weighed in

favor of detention.

       The defense called Constantin’s brother, Augustin Constantin, to testify at the

hearing. Augustin testified that Cristian Constantin had been living and working with him

in Florida prior to his arrest, and that Cristian was welcome to return and live and work

with him if granted pre-trial release. Per Augustin, Constantin’s pregnant wife also lives

with him (since the hearing, Constantin’s wife has given birth to a daughter). Augustin

said he understood that the Government considers Cristian a flight risk and stated that he

was willing to alert the Government in the event that Cristian fled. In addition to Augustin’s

testimony, the defense offered two exhibits related to Cristian Constantin’s application for

asylum in the United States. In lieu of closing argument, Constantin filed a Memorandum

in Support Grant Pre-Trial Release.15 Therein, he reviews the 18 U.S.C. § 3142(g) factors

and argues that the Government has not demonstrated by a preponderance of the

evidence that Constantin is a flight risk.

       Having made a de novo review of the record, the Court now examines the evidence

and pleadings in the context of the 18 U.S.C. § 3142(g) factors.

                1. Nature and Circumstances of the Offense Charged

       At the time of his detention hearing, Constantin had been charged by criminal

complaint. He was subsequently indicted on two counts that together carry a statutory

maximum of 25 years imprisonment.16 The Government contends, and Magistrate Judge



15
 Rec. Doc. No. 40 [sic].
16
 18 U.S.C. § 1029(c)(1)(A)(ii) and (c)(1)(A)(i) (See Rec. Doc. No. 41).
Document Number: 57984
                                                                                    Page 4 of 8
Wilder-Doomes concurred in her Ruling, that the “severity of the penalties facing the

defendant should weigh in favor of detention.”17 In his Motion for Revocation of Detention

Order, Constantin disagrees that the statutory maximum is the relevant calculation,

arguing that he “will likely face less than 5 years” because the “guideline range for a

person with a criminal history category of zero and a conviction under [these] statutes

could range between 18-24 months and 51-63 months.”18 For its part, the Government

says there is not “sufficient information to make a guideline estimate for the defendant

until it has obtained and reviewed his Presentence Report.”19

       In similar cases within the Fifth Circuit, courts have analyzed the “nature and

circumstances” factor by reference to the statutory penalties, not the likely guideline

sentence.20 Until the Presentence Report is completed, any projected guideline sentence

is necessarily conjecture. The Court has no reason to believe that Constantin’s guideline

projection is inaccurate, but finds that the heavy time faced by Constantin under the

statutes does weigh in favor of detention.

               2. Weight of the Evidence

       After the Government and Constantin conceded as much in their briefs, Magistrate

Judge Wilder-Doomes found that this factor weighs in favor of detention because of the

strength of the evidence against Constantin.21 The Court also finds that this factor weighs

in favor of detention.


17
   Rec. Doc. No. 127, p. 4.
18
   Rec. Doc. No. 108-1, p. 4.
19
   Rec. Doc. No. 127, p. 4.
20
   See, e.g., United States v. Posada Carriles, 481 F. Supp. 2d 792 (W.D. Tex. 2007); United States v.
Nwagbara, No. 3:11-CR-0298-L, 2011 WL 6372342 (N.D. Tex. Dec. 19, 2011); United States v. Stine, No.
2:06 CR 20003-001, 2006 WL 845596 (W.D. La. Mar. 27, 2006); United States v. George, No.
6:16CR00025-07, 2016 WL 1259857 (W.D. La. Mar. 28, 2016).
21
   Rec. Doc. No. 127, p. 4; Rec. Doc. No. 47, p. 3; Rec. Doc. No. 108-1, p. 5.
Document Number: 57984
                                                                                           Page 5 of 8
                   3. History and characteristics of the defendant

          The Court is persuaded that the evidence of Constantin’s efforts to evade detection

by law enforcement -- specifically, the evidence that he rented a car using a fake ID,

placed a fake license plate on the car, and masked its VIN number using tape – weighs

in favor of detention. It is true, as the defense points out, that these measures were

minimally successful because Constantin was apprehended less than a week after

renting the car. But, unsuccessful as they may have been, Constantin’s efforts

demonstrate an intent and willingness to evade law enforcement, as well as some

knowledge of how to do so. That same knowledge and willingness could be applied to an

attempt to flee or tamper with a location monitoring device.

          And, while the defense elicited testimony from Augustin Constantin that he would

be a sort of watchdog if Constantin were granted pre-trial release, the Government on

cross-examination drew out the fact that not only would his notice that Constantin had

fled likely come too late, Augustin has been misled by his brother once before, when he

left for Louisiana to carry out the acts charged in the underlying indictment.

          There are reasons to believe that Constantin’s history and characteristics do not

suggest a need to detain him. The Court notes, as did Judge Wilder-Doomes, that

Constantin “has no prior criminal history, appears to have the ability to maintain gainful

employment as his brother’s helper and has no history of substance abuse or mental

health issues.”22 Though he lacks ties to the Middle District or Louisiana specifically,

Constantin has significant family ties, including his wife and newborn daughter, in the




22
     Rec. Doc. No. 47, p. 4.
Document Number: 57984
                                                                                   Page 6 of 8
Orlando area. He has a pending asylum application that, if granted, would allow him to

remain in the United States permanently. Moreover, the evidence presented by the

Government that Constantin is a flight risk because he may have the ability to access a

car or a computer was hardly persuasive or unique to Constantin, and the Court is

similarly not inclined to credit the argument that Constantin is a flight risk because he has

lived in New York and Florida and at least visited California.

          In his Motion, Constantin refers to a 2016 case where this Court allowed a

defendant to reside in Orlando, Florida on location monitoring while awaiting trial,23 even

though the defendant was subject to a mandatory minimum sentence and was charged

with a crime that came with a presumption of detention. However, it is not apparent from

the record of that case whether the Government put on evidence that the defendant had

attempted to evade law enforcement, as it did with respect to Constantin. To be clear, it

is the history of attempting to evade law enforcement that forms the basis for this Court’s

ruling. Although Constantin has characteristics that suggest he might succeed on pre-trial

release, they are outweighed by the concrete evidence that he has previously attempted

to evade detection by law enforcement. For that reason, the Court finds that this factor

weighs in favor of detention.

                  4. Nature and seriousness of danger to others or the community

          The Government’s evidence that Constantin is a danger to others is that he was

apprehended with a minor (his wife). Also, in its Opposition to the instant motion, the

Government claims that the presence of the juvenile was not incidental, but part of “a plan




23
     United States v. Lewis, 3:16-cr-00078-BAJ-EWD (M.D. La. 2016).
Document Number: 57984
                                                                                   Page 7 of 8
using juveniles . . . because their presence in the vehicle would dispel suspicions others

might have surrounding [Constantin’s] activities.”24 Judge Wilder-Doomes allowed that

Constantin’s crimes “are not the type that would traditionally be considered inherently

dangerous”25 but agreed with the Government that the involvement of minors “causes

serious concern.”26 The Court is not persuaded that the evidence shows that minors,

including Constantin’s wife, faced any danger, though using minors in the fraud scheme

is obviously troublesome. This factor is somewhat neutral.

        Overall, because three of the four factors weigh in favor of Constantin’s detention,

the Court concludes that the magistrate judge’s detention order should be affirmed.

III.    CONCLUSION

        IT IS HEREBY ORDERED that Constantin’s Motion for Revocation of Detention

Order27 shall be DENIED.

        Signed in Baton Rouge, Louisiana on November 18, 2019.




                                           S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




24
   Rec. Doc. No. 127, p. 6.
25
   Rec. Doc. No. 47, p. 4.
26
   Rec. Doc. No. 47, p. 5.
27
   Rec. Doc. No. 108.
Document Number: 57984
                                                                                  Page 8 of 8
